DETAILED ACTION
This action is in response to the amendments and remarks received 02/14/2022 in which claims 1-20, and 22-35 are pending and ready for examination; claims 19 and 22 have been amended, claim 21 has been canceled, claims 30-35 have been newly added, claims 1-20 and 22-29 are allowed, claims 30-31 and 33-35 are rejected, claims 32 is objected to.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support structure for receiving and holding said distributor plate bottom side at least at said distributor plate perimeter edge recited on lines 10-11 of claim 1, the structure corresponding to that of element 22 shown in FIGS. 2-4 and 8-9 of the instant drawing Figures and described in paragraphs 53, 54 and 66-68.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0166273 A1 (hereinafter “Mormino”).
Regarding Claim 30 Mormino discloses a fluid treatment vessel comprising 
an upper vessel portion 580 having an aperture 320; 
a lower vessel portion 590 attached to said upper vessel portion in a fluid-tight seal; 
a sub-assembly insertable within said lower vessel portion, said sub-assembly including: 
a distributor plate 10a having a top side, a bottom side, a perimeter edge, and a central opening, and cavities formed on said top side, said cavities formed from sidewalls, and a cavity base, and having at least one slit or aperture located approximate said base for fluid flow through said cavity, said distributor plate supported proximate said lower vessel portion at said distributor plate bottom side at least at said distributor plate perimeter edge; and 
a fluid transfer tube 170 in fluid communication with said distributor plate central opening and said aperture (Figs. 7 and 9; [0036]-[0057]). 
Regarding Claim 33 Mormino discloses the fluid treatment vessel of claim 30 wherein said distributor plate includes a cylindrical sleeve (160, Fig. 7) extending from said central opening, said cylindrical sleeve in mechanical communication with said fluid transfer tube. 
Regarding Claim 34 Mormino discloses the fluid treatment vessel of claim 30 wherein said lower vessel portion includes a domed shaped bottom end and cylindrical body (Figs. 7 and 9). 
Regarding Claim 35 Mormino discloses the fluid treatment vessel of claim 34 wherein said distributor plate is supported by a domed shaped bottom end for placement within said lower vessel portion domed shaped (Figs. 7 and 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mormino in view of US 3,762,559 (hereinafter “Knoy”).
Regarding Claim 31 Mormino discloses the fluid treatment vessel of claim 30 wherein said distributor plate top side includes a first plurality of chords traversing across said distributor plate in a first direction and a second plurality of chords traversing across said distributor plate in a second direction crossing said first direction, said first and second plurality of chords forming said sidewalls of said cavities, and extending to said perimeter edge, but does not disclose said second plurality of chords traverse across said distributor plate in a second direction perpendicular to said first direction (i.e. because said second chords are circular; Fig. 2).
However Knoy discloses a filter bottom which is porous and used to support a filter bed inside a filter vessel, said filter bottom includes a first plurality of chords 32 traversing across said distributor plate in a first direction and a second plurality of chords 32 traversing across said distributor plate in a second direction perpendicular to said first direction, said first and second plurality of chords forming said sidewalls of said cavities, and extending to said perimeter edge (Figs. 1-3, C3/L60-C4/L64), and therefore parallel orientation of the chords is seen to be an obvious alternative arrangement of pervious filter supports of a filter bed inside a filter vessel.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid treatment vessel of Mormino by arranging the chords of the plate perpendicular to each other as disclosed by Knoy because this is seen to be an obvious alternative arrangement of pervious filter supports of a filter bed inside a filter vessel.
Allowable Subject Matter
Claims 1-20 and 22-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As stated in the previous actioned repeated here, Mormino et al is the closest prior art with respect to claims 1 and 26, however, the reference fails to teach or fairly suggest:
A support structure for receiving and holding the distributor plate bottom side at least at the distributor plate perimeter edge as recited in claim 1.
The limitations of the support structure having an extension segment extending radially inwards to seat the bottom portion of the peripheral outside edge of the distributor plate, placing the distributor plate, said distributor plate support structure, and the fluid transport tube in a bottom portion of the water treatment vessel such that the water treatment vessel bottom portion, having a domed-shaped bottom end, receives the domed-shaped bottom of the distributor plate support structure, and applying an outer covering to the water treatment vessel as recited in claim 26.
Walsh is considered the closest prior art with respect to claim 19, however, the reference fails to teach or suggest:
The limitations of the first plurality of chords having a cross- section of an isosceles trapezoid with a base located below the distributor plate top side and internal to the distributor plate as recited in instant claim 19.
Mormino in view of Knoy is considered the closest prior art with respect to claim 32, however, the reference fails to teach or suggest:
The limitations of the first plurality of chords having a cross- section of an isosceles trapezoid with a base located below the distributor plate top side and internal to the distributor plate as recited in instant claim 32.
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773